           Case 1:19-cv-09353-PGG Document 27
                                           26 Filed 07/28/20
                                                    07/27/20 Page 1 of 2




Kimberley E. Lunetta
Of Counsel                                     The conference scheduled for July 30 is adjourned to August
+1.212.309.6656
kimberley.lunetta@morganlewis.com
                                               20, 2020 at 10:30 a.m.




July 27, 2020

VIA ECF
                                                July 28, 2020
The Honorable Paul G. Gardephe
United States District Judge
United States District Court
For the Southern District of New York
40 Foley Square
New York, New York 10007-1312

        Re:       Beverly Wilmore v. Charter Communications, et al.
                  Case No. 19-cv-09353

Dear Judge Gardephe:

        This firm represents Charter Communications (“Charter”) and Spectrum Reach, LLC
(“Spectrum Reach”), who have been named as defendants in the above-referenced action (Charter
and Spectrum Reach are collectively referred to herein as “Defendants”). Pursuant to Rule I(E) of
Your Honor’s Individual Rules of Practice in Civil Cases, we write with Plaintiff’s consent, to
request an adjournment of the July 31, 2020 initial conference. Defendants have previously
requested one adjournment of the conference, and the conference has also been moved
administratively after Defendants’ request. The extension will not affect any other deadlines in
the case.

        On March 3, 2020, Defendants filed a pre-motion conference request pursuant to Your
Honor’s Individual Rules. On June 24, 2020, the Court adjourned the previously scheduled initial
conference in this matter to July 16, 2020, and ordered that Plaintiff submit an opposition to
Defendants’ request for a pre-motion conference by July 2, 2020. See ECF Dkt. No 22. Plaintiff
submitted a letter response on July 2, 2020, (ECF Dkt. 23) in response to Defendants’ request. On
the following day, July 3, 2020, Plaintiff filed another letter, requesting that the Court take judicial
notice of Plaintiff’s termination letter. On July 14, 2020, (ECF Dkt. 25), the Court adjourned the
conference scheduled for July 16, 2020 to July 31, 2020.




                                                     Morgan, Lewis & Bockius   LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060           +1.212.309.6000
                                                     United States                     +1.212.309.6001
             Case 1:19-cv-09353-PGG Document 27
                                             26 Filed 07/28/20
                                                      07/27/20 Page 2 of 2




        The undersigned has a scheduling conflict on the July 31, 2020 conference date and
respectfully requests that the Court adjourn the conference. Subject to the Court’s availability,
Defendants respectfully request that the conference be held during the following week (the week
of August 3, 2020) on any date with the exception of August 5, 2020, or any date thereafter.1

           We appreciate the Court’s consideration of this request.

                                                                 Sincerely,

                                                                 /s/ Kimberley E. Lunetta
                                                                 Kimberley E. Lunetta


cc: All Counsel of Record (via ECF)




1
    The undersigned is also unavailable on August 19th, as she is taking the Florida Bar Exam on that date.

                                                            2
